DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 10666414. This is a statutory double patenting rejection.

Instant Application
US Patent 10666414
A wireless network comprising: 


a first transceiver for transmitting and receiving to and from a second base station using a single frequency band, and 

a second transceiver for transmitting and receiving to and from a third base station using the single frequency band; 

wherein the first base station, the second base station, and the third base station are configured to perform self-interference cancellation to send and receive full duplex data on the single frequency band via an X2 protocol message exchange, thereby enabling the creation of a wireless network via the first base station, the wireless network having both access and backhaul using only the single frequency band and providing 




a first transceiver for transmitting and receiving to and from a second base station using a single frequency band, and 

a second transceiver for transmitting and receiving to and from a third base station using the single frequency band;  

wherein the first base station, the second base station, and the third base station are configured to perform self-interference cancellation to send and receive full duplex data on the single frequency band via an X2 protocol message exchange, thereby enabling the creation of a wireless network via the first base station, the wireless network having both access and backhaul using only the single frequency band and providing 


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9923705.  Although the conflicting claims are not identical, they are not patentably distinct from claim 1 of the instant application merely added limitation “via an X2 protocol message exchange” and changed “a mesh network” to “a wireless network”. However, it is well known to send and receive via an X2 protocol message exchange and having a wireless network, as shown in Fig 1 and Fig. 2 of LI al. (US 20160127913). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with LI in order to yield to a known result by employing a well known method.
Instant Application
US Patent 9923705
A wireless network comprising: 
a first base station acting as a backhaul node, further comprising: 

a first transceiver for transmitting and receiving to and from a second base station using a single frequency band, and 

a second transceiver for transmitting and receiving to and from a third base station using the single frequency band; 

wherein the first base station, the second base station, and the third base station 


a first base station acting as a backhaul node, further comprising: 

a first transceiver for transmitting and receiving to and from a first access node using a single frequency band, and 


a second transceiver for transmitting and receiving to and from a second access node using the single frequency band;  

a second base station, in communication with the first base station, that is the first 
single frequency band and providing backhaul connectivity to a plurality of 
mobile devices connected to the second base station and the third base station 
through the first base station.


Reasons for Allowance
Claims 1-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims upon a timely filed terminal disclaimer. The following is an examiner’s statement of reasons for allowance against prior arts:  
Kim et al. (US 20130114539) discloses Fig. 5, Backhaul Link to Relay BS. 
SINGH et al.(US 20150334607) discloses Fig. 8 and [0072] The E-UTRAN includes the evolved Node B (eNB) 706 and other eNBs 708.  The eNB 706 and 708 may each be an example of an eNodeB 20 (FIG. 1) including a mobility optimization component 30 for enabling concurrent transmission and radar detection using self-interference cancellation. 
However, neither Kin nor SINGH teach the claim limitation “using a single frequency band; wherein the first base station, the second base station, and the third base station are configured to perform self-interference cancellation to send and receive full duplex data on the single frequency band”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.